t c memo united_states tax_court scott e rubenstein transferee petitioner v commissioner of internal revenue respondent docket no filed date scott e rubenstein pro_se timothy a sloane for respondent supplemental memorandum opinion thornton judge our prior opinion 134_tc_266 mandated a rule this opinion supplements our previously filed opinion in 134_tc_266 computation the parties have filed alternative computations they disagree primarily as to whether respondent is entitled to interest for any period before he issued the notice of transferee_liability in the notice of transferee_liability respondent determined that petitioner owed transferee_liability of dollar_figure plus interest as provided by law on brief respondent made passing reference to petitioner’s liability for statutory interest but otherwise did not address the issue of interest at any time during this proceeding before filing his notice of objection to petitioner’s computations in his notice of objection respondent argues that petitioner is liable for two types of interest pursuant to sec_6601 interest at the sec_6621 underpayment rate for the period date the date respondent issued the notice of transferee_liability until petitioner’s transferee_liability is finally paid and pursuant to florida law interest at rates determined under fla stat ann sec dollar_figure west for the period date the date jerry rubenstein transferred his condominium to petitioner until date the prenotice period 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code 2giving effect to respondent’s concession we have held that petitioner’s transferee_liability exclusive of interest is dollar_figure petitioner does not dispute his liability for federal statutory interest from the date of the notice of transferee_liability but states that he neither understands nor agrees with respondent’s assertion that he is liable for interest under florida law during the prenotice period in cases such as this where the value of assets transferred is insufficient to cover the transferor’s tax_liabilities the government may be entitled as compensation_for the transferee’s wrongful use of those assets to interest for the period after the transfer but before the issuance of the notice of transferee_liability 35_tc_393 see 281_f2d_577 5th cir 37_tc_945 any such right is founded upon state law which is determinative of matters such as the interest rate and the date from which interest runs lowy v commissioner supra pincite jerry rubenstein’s transfer of his condominium to petitioner occurred in florida accordingly florida law determines respondent’s right to interest during the prenotice period to compensate for loss of the use of transferred assets florida law allows a successful plaintiff to recover on a 3by contrast in cases where the value of transferred assets exceeds the transferor’s total liability interest is charged upon the deficiency pursuant to sec_6601 for the period commencing with the transfer 37_tc_945 liquidated claim prejudgment_interest from the date of transfer 78_f3d_514 11th cir bosem v musa holdings inc so 3d fla date argonaut ins co v may plumbing co so 2d fla our decision fixes petitioner’s liability as of the date of the condominium’s transfer consequently under florida law petitioner is potentially liable for prejudgment_interest from that date to the date of the notice of transferee_liability see harper v commissioner tcmemo_1993_126 lebeau v commissioner tcmemo_1992_359 crews v commissioner tcmemo_1988_462 as previously indicated before submitting his notice of objection to petitioner’s rule_155_computations respondent did not expressly state a claim for prejudgment_interest other than by broadly asserting a right to interest as provided by law and to statutory interest cf natl pneumatic co v united_states ct_cl noting that the most natural meaning of statutory interest in a federal tax proceeding denotes deficiency or delinquency interest under the code any argument under rule will be confined strictly to consideration of the correct computation of the amount to be included in the decision resulting from the findings and conclusions made by the court and no argument will be heard upon or consideration given to any new issues rule c the prohibition against raising new issues in this context generally has been construed to preclude raising issues that would require consideration of evidence not already contained in the record see 99_tc_121 79_tc_933 pinson v commissioner tcmemo_2000_393 the record before us contains all the evidence necessary to decide respondent’s claim for prejudgment_interest except for the applicable_rate of interest under florida law respondent’s notice of objection indicates that the applicable florida interest rates are determined under fla stat sec_55 which requires florida’s chief financial officer to annually set the rate of interest payable on judgments or decrees these rates are published in the florida administrative weekly an official internet web site that is electronically published at http www fldfs com aadir interest htm see 653_fsupp2d_1306 s d fla citing the above web site for the interest rate set by florida’s chief financial officer valmont indus inc v susie’s structures inc no 08-cv-81-oc-10grj m d fla date order adopting the report and recommendation of the magistrate judge which cites the above web site rule of the federal rules of evidence applicable in this court pursuant to rule a provides for judicial_notice of adjudicative facts a judicially noticed fact must be one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to resources whose accuracy cannot reasonably be questioned fed r evid b judicial_notice may be taken at any stage of the proceeding fed r evid f judicial_notice may be taken of matters of public record available on a government web site see eg 266_fedappx_392 6th cir taking judicial_notice of information from the federal bureau of prisons web site 330_f3d_919 7th cir holding that the district_court erred in withdrawing its judicial_notice of information on the official web site of a federal_agency that maintained medical records on retired military personnel 298_f3d_600 7th cir taking judicial_notice of information from the federal deposit insurance corp ’s official web site evans v commissioner tcmemo_2010_207 and cases cited therein we take judicial_notice that the florida per annum statutory interest rates as published electronically in the florida administrative weekly were percent percent and percent for and respectively because respondent’s claim for prejudgment_interest requires no consideration of other evidence not already in the record and involves pure questions of law that are inextricably intertwined with the proper amount to be entered as a decision we conclude that this issue is appropriately considered in this rule proceeding see 70_tc_814 holding that issues concerning interest accrual in determining the value of u s treasury bonds to be included in a gross_estate were appropriately considered in a rule proceeding we conclude and hold that pursuant to florida law respondent is entitled to prejudgment_interest for the period date until date at per annum rates of percent for and percent for and this prejudgment_interest stops accruing upon the date of statutory notice interest accruing after that date is a matter of federal_law under the internal_revenue_code see estate of stein v commissioner t c pincite 4the florida supreme court has held that because prejudgment_interest becomes part of a single total sum adjudged to be due and owing postjudgment interest accrues on the amount awarded for prejudgment_interest quality engineered installation inc v higley s inc so 2d fla the parties have not addressed any issue as to whether sec_6601 interest should similarly accrue on prejudgment_interest nor has respondent sought sec_6601 interest on prejudgment_interest in his computations instead respondent asserts that sec_6601 interest accrues on petitioner’s transferee_liability which according to his computation is dollar_figure we deem respondent to have waived any claim to federal statutory interest on accrued prejudgment_interest in his computations and proposed decision respondent has not computed the amount of prejudgment_interest to which he claims he is entitled because the amount of prejudgment_interest can be precisely calculated and becomes part of petitioner’s liability resulting from our decision it is appropriate that the computations state the amount of prejudgment_interest to be included in the decision in his computation petitioner requests an abatement of interest for the period date through date asserting that this case was continued during that period because of the illness of respondent’s counsel we question the premises but more fundamentally construing petitioner’s claim for interest abatement as implicitly invoking sec_6404 which authorizes this court to abate assessed interest in certain circumstances we conclude that we lack jurisdiction to consider petitioner’s claim as the interest he seeks to have abated has neither been assessed nor been the subject of any final_determination by respondent pursuant to sec_6404 see 131_tc_54 5while it is true that on date the court continued this case on respondent’s motion the next continuance on date was at petitioner’s request and due to his own ongoing health problems the parties shall submit a revised rule computation or computations consistent with our conclusions herein decision will be entered under rule
